The indictment charged the offence from the 1st June, to 27th July, 1835. The defendant produced two licenses, one dated 1st June, 1834, but issued 10th September, 1834; the other dated 1st June, 1835, issued 27th July, 1835.
Rogers, attorney general, contended that all licenses were to bear date on the 1st of June; and expired at that time, whenever taken out. The clerk of the peace proved that it was the practice to date all licenses on 1st June.
The original law contemplates two classes of retailers; those who were such at the passing of the law, and those who should commence afterwards. For the former it fixed the 1st of June for the taking out licenses, and the licenses of all such must continue to bear date from the 1st of June annually, whenever in fact taken out. For persons who commenced retailing after the 1st of June, the law could not have intended to make their licenses date back from that time, and it is only obligatory on such to take license when they commence, and annually thereafter. The supplement has thrown some confusion over the construction by requiring certificates to be filed on the 1st of May. This is obligatory on all retailers; and their licenses, whenever taken out, must be regulated by this certificate.
                                                    Defendant acquitted.